

Exhibit 10.27


August 2, 2016



Vincent Conklin
President
Lyotropic Therapeutics, Inc.
10962 Richardson Road Suite H
Ashland, VA 23005


Re: Letter Agreement Regarding Royalty Payments


Dear Vince:
We refer to that certain License and Sublicense Agreement between Lyotropic
Therapeutics, Inc. (“Lyotropic”) and Eagle Pharmaceuticals, Inc. (“Eagle”) dated
October 16, 2008 (the “Eagle License Agreement”) and that certain License
Agreement between Elan Pharma International Ltd. (“Elan”) and Lyotropic dated
August 17, 2004 (the “Elan License Agreement”). All capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Eagle
License Agreement. This Letter Agreement shall become effective on the date of
the last signature below (the “Effective Date”)
In consideration for mutual covenants and commitments set forth herein, Eagle
and Lyotropic hereby agree as follows:
1.                  Payment. Within five (5) business days following the
Effective Date, Eagle shall pay to Lyotropic US$14,000,000 by wire transfer to a
bank account designated by Lyotropic.
2.                  Rebates to Eagle and Continued Payments to Elan. Commencing
with the first quarterly royalty payment remitted to Lyotropic following the
Effective Date pursuant to Section 6 of the Eagle License Agreement (the
“Royalty Payments”),
(a)                Lyotropic shall remit to Elan or its successor in interest
pursuant to Section 5.1(A)(ii) of the Elan License Agreement, twenty percent
(20%) of that portion of any such Royalty Payment pertaining to Net Sales of the
Product made by Eagle or its Affiliates or sublicensees in the Territory, if and
to the extent that such payment is then required under the terms and conditions
of the Elan License Agreement;
(b)               not later than five (5) business days following Lyotropic’s
receipt of the Royalty Payment, Lyotropic shall rebate to Eagle the remainder of
the Royalty Payment; provided however
(c)           that Lyotropic shall not be required to rebate to Eagle and shall
retain (other than the amounts owed to Elan as provided hereunder) any Royalty
Payments on Net Sales of the Product for sales made through July 31, 2016 by
Eagle or its Affiliates in the Territory in accordance of the terms and
conditions of the Eagle License Agreement.





--------------------------------------------------------------------------------



Exhibit 10.27


(d)     For clarification, Eagle shall continue to remit to Lyotropic those
Royalty Payments that relate to Net Sales of the Product, for sales made by
Eagle or its Affiliates in the Territory through July 31, 2016, in accordance
with the terms and conditions of the Eagle License Agreement, and Lyotropic
shall retain any such payments that are refunded by Elan; provided that, any
Royalty Payments that relate to Net Sales of the Product for sales made by Eagle
or its Affiliates in the Territory after July 31, 2016 that are refunded by Elan
or retained by Lyotropic shall be divided equally between Lyoptropic and Eagle.
(e) Notwithstanding any provision of this Letter Agreement, Lyotropic expressly
reserves the right to contest that Elan has any remaining “Valid Patent Claims”
(as that term is defined in the Elan License Agreement); provided that Lyotropic
shall continue to pay Elan an amount equal to three percent (3%) of Net Sales of
the Product pursuant to the Elan License Agreement notwithstanding any such
objection unless Elan agrees in writing to a reduction of such Royalty Payments.
3.                  Assignment of Elan License Agreement. Following the
Effective Date, Eagle shall request Elan’s written consent to an assignment of
the Elan License Agreement to Eagle, the terms of which must be acceptable to
Eagle and Lyotropic acting reasonably and may include a reduction of the
payments to Elan (the “Assignment”); provided, however, that any dispute between
Elan and Lyotropic relating to payment of royalties by Lyotropic under the Elan
License Agreement prior to such assignment shall not be grounds for Lyotropic to
object to the assignment of the Elan License.
(a)                In the event that Elan consents to the Assignment, the
Parties agree that, except with respect to those provisions that are intended to
survive termination, the Eagle License Agreement shall be terminated by mutual
consent of the Parties as of the effective date of the Assignment and Lyotropic
shall assign to Eagle all of its rights, interests and titles in and to the
Lyotropic IP and to the Ryanodex trademark for use throughout the world without
additional payments due of any kind (other than as set forth in this Letter
Agreement) pursuant to a form of intellectual property assignment mutually
acceptable to the Parties;
(b)              Whether or not the assignment of the Elan License Agreement is
achieved, i the event that at any time Elan agrees that the Royalty Rate due
from Eagle or Lyotropics under the Elan License Agreement or any successor or
other agreement does not exceed three percent (3%) of Net Sales arising from
sales of the Product in the United States, Eagle shall pay to Lyotropic an
additional payment of US$1,000,000 (the “Rate Reduction Payment”) within five
(5) days following the date that such Royalty Rate becomes effective.
(c)                In addition to the payment referenced in Section 4(b) above,
in the event that at any time Elan agrees to a royalty payment due from Eagle or
Lyotropic under the Elan License Agreement or any successor or other agreement
that is less than three percent (3%) of Net Sales arising from sales of the
Product in the United States, for all such sales made after the effective date
of that royalty reduction, Eagle shall pay to Lyotropic an amount equal to half
of the difference between three percent (3%) and the reduced percentage rate
referenced in this subparagraph (c). Such payments shall be made to Lyotropic or
its designee in accordance with the requirements set forth in Section 6.3 and
Section 7.1 of the Eagle License Agreement.
(d)    In the event that Eagle and Elan agree to a buyout of all future Royalty
Payments due to Elan, Eagle shall make the Rate Reduction Payment to Lyotropic
within five (5) business days





--------------------------------------------------------------------------------



Exhibit 10.27


following the date such buyout is made and Lyotropic and Eagle shall enter into
good faith negotiations regarding any additional payments that may be due to
Lyotropic to reflect the equal sharing of any projected savings represented by
the elimination of such Royalty Payments in light of the amount of such buyout
to Elan.
4.       In the event that Elan does not consent to an assignment of the Elan
License Agreement and the Royalty Payment due to Elan does not exceed three
percent (3%) of Net Sales arising from sales of the Product in the United
States, Eagle shall pay to Lyotropic an amount equal to the Rate Reduction
Payment in four (4) equal quarterly installments of $250,000 (the “Quarterly
Rate Reduction Payments”) commencing on November 15, 2016 and continuing on
February 15, 2017, May 15, 2017 and August 15, 2017 ; provided however, that in
the event that Elan claims that it is entitled to Royalty Payments in excess of
the three percent (3%) Royalty Payment, Eagle shall not be required to make
additional Quarterly Rate Reduction Payments until such time as Elan agrees that
the Royalty Rate due from Eagle under the Eagle License Agreement does not
exceed three percent (3%) of Net Sales arising from sales of the Product in the
United States.
5.    Revision of the Eagle License Agreement. The Parties acknowledge that (a)
a number of the design, development and support responsibilities imposed on both
parties under Section 4 of the Eagle License Agreement with respect to the
Product and (b) the Exploitation efforts imposed on Eagle under Section 5.5 are
not required or have been fully performed. Therefore, in the event the Eagle
License Agreement is not terminated as referenced in Section 4(a) above, the
Parties hereby agree to negotiate in good faith to amend the Eagle License
Agreement to eliminate or reduce those unneeded responsibilities.
6.                  Governing Law. This letter shall be governed by and
construed in accordance with the internal laws of the state of New York, without
giving effect to any choice or conflict of law provision or rule (whether of the
state of New York or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the state of New York.
7.                  Confidentiality. This Letter Agreement, the terms hereof,
the matters discussed herein and information provided by one Party to the other
in connection herewith (collectively, "Information") are confidential and shall
not be disclosed by the receiving Party without the written consent of the
other, except to the extent that disclosure is required by law. When disclosure
of Information is required by law, the Party making the disclosure shall provide
notice of the intended disclosure to the other Party and shall take all
reasonable steps to limit the extent of the disclosure to the minimum required
to comply with its legal obligations. Neither Party shall have any obligation
with respect to any Information that is or becomes publicly available without
fault of the Party receiving the Information. Notwithstanding the foregoing,
Lyotropic shall have the right to notify Elan of this Letter Agreement in
connection with its request for Assignment referenced in Section 4 above and if
and to the extent required for Lyotropic to comply with its obligations under
the Elan License Agreement.
8.                  No Third-party Beneficiaries. Nothing herein is intended or
shall be construed to confer upon any person or entity other than the Parties
and their successors or assigns, any rights or remedies under or by reason of
this Letter Agreement.





--------------------------------------------------------------------------------



Exhibit 10.27


9.                  Expenses. Each of the Parties shall bear its respective
costs, charges, and expenses for the business review, preparation and
negotiation of this Letter Agreement, including, but not limited to, fees of
their respective counsel, accountants, and other advisors or consultants.
10.              Miscellaneous. This Letter Agreement contains the full
agreement of the Parties with respect to the matters addressed in this Letter
Agreement and supersedes and replaces any prior agreements or understanding of
the parties with respect thereto. Except as set forth herein, the terms of the
Eagle License Agreement shall remain in full force and effect without
modification or amendment. Neither this Letter Agreement, nor any rights or
obligations hereunder may be assigned, delegated or conveyed by either Party
without the prior written consent of the other Party. This Letter Agreement may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one agreement. The headings of the
various sections of this Letter Agreement have been inserted for reference only
and shall not be deemed to be a part of this Letter Agreement.
 
 
 
[SIGNATURE PAGE FOLLOWS]




If you are in agreement with the terms set forth above, please sign this Letter
in the space provided below and return an executed copy to the attention of the
signatory below.
 
 
 
Very truly yours,
 
EAGLE PHARMACEUTICALS, INC.
 
 
By:________________
[Name:]
[Title:]

 





--------------------------------------------------------------------------------



Exhibit 10.27


Agreed to and accepted:
LYOTROPIC THERAPEUTICS, INC.
 
 
By:_____________
[Name:]
[Title:]
 
 
cc: [PARTY NAME]






